Case: 17-10683      Document: 00514550639         Page: 1    Date Filed: 07/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 17-10683                              July 11, 2018
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DENNIS RAY HAGAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:10-CV-47


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Dennis Ray Hagan, federal prisoner # 37592-177,
was convicted after a jury trial of receipt of child pornography, possession of
child pornography, and possession of child obscenity. Hagan was sentenced to
184 months in prison. He did not appeal. The district court denied his 28
U.S.C. § 2255 motion. His motion under Federal Rule of Civil Procedure 59(e),
which was filed under seal at his request, was transferred to this court because


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10683    Document: 00514550639     Page: 2   Date Filed: 07/11/2018


                                 No. 17-10683

it constituted an unauthorized successive § 2255 motion. We dismissed his
resulting appeal for want of prosecution. His subsequent motion in this court
for permission to file a successive § 2255 motion was denied.
      Hagan now appeals the district court’s denial of his motions to unseal
and provide the pleadings filed in connection his Rule 59(e) motion. He asserts
that the district court purposefully prevented him from obtaining the records
to harm him, prevent him from asserting claims and establishing his
innocence, and allow law enforcement agents to conceal the fraudulent actions
that underlie his prosecution. Hagan contends that the district court’s refusal
to provide the records was unconstitutional and violated various federal
statutes.
      An indigent defendant has no constitutional right to a free copy of court
records for use in a collateral proceeding. See United States v. MacCollom, 426
U.S. 317, 325-26 (1976). When Hagan filed his motions to unseal and provide
records, no § 2255 motion or other action was pending in the district court.
Neither had he obtained authorization from this court to file a successive
§ 2255 motion. See 28 U.S.C. § 2244(b)(3); United States v. Key, 205 F.3d 773,
774 (5th Cir. 2000). Hagan has not alleged that the records are needed to avoid
a possible injustice in another case, and he may not seek the records to conduct
a “fishing expedition” for claims for relief. See United States v. Carvajal, 989
F.2d 170, 170 (5th Cir. 1993). To the extent that the records in question are
not otherwise accessible to him, Hagan has not shown that he is entitled to
them. See id.; Walker v. United States, 424 F.2d 278, 278-79 (5th Cir. 1970).
      The district court thus did not err in denying Hagan’s motions. This
appeal is dismissed as frivolous. See 5TH CIR. R. 42.2. We caution Hagan that
the filing of frivolous, repetitive, or otherwise abusive appeals may result in
the imposition of sanctions. These sanctions may include dismissal, monetary



                                       2
    Case: 17-10683     Document: 00514550639      Page: 3   Date Filed: 07/11/2018


                                  No. 17-10683

sanctions, and restrictions on his ability to file pleadings in this court and any
court subject to this court’s jurisdiction. Hagan should review any pending
appeals to confirm that they are not frivolous.
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                        3